EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis Ron Farnsworth President/CEO EVP/Chief Financial Officer Umpqua Holdings Corporation Umpqua Holdings Corporation 503-727-4101 503-727-4108 raydavis@umpquabank.com ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS FIRST QUARTER 2009 RESULTS Non-performing assets ended quarter at 1.87% of total assets, flat from year-end 2008 Proactive credit management resulted in $55.2 million in net charge-offs during quarter Net loss of $10.6 million Tangible common equity ratio of 6.42% Total regulatory risk based capital of 14.32%, up from 11.15% a year ago PORTLAND, Ore.  April 16, 2009  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Strand, Atkinson, Williams & York, Inc. today announced a first quarter 2009 net loss of $10.6 million, compared to net income of $3.8 million for the fourth quarter of 2008. Including preferred stock dividends of $3.2 million, the net loss applicable to common shareholders was $13.8 million, or $0.23 per diluted share, compared to net earnings applicable to common shareholders of $2.2 million, or $0.04 per diluted share, for the fourth quarter of 2008. Significant financial statement items for the first quarter of 2009 include: Provision for loan losses of $51.4 million, an increase of 61% from the fourth quarter of 2008; Total net charge-offs of $55.2 million, majority of which relate to the residential development portfolio; Total residential development portfolio decreased 44% from a year ago; The allowance for credit losses ended the quarter at 1.53% of total loans, up from 1.45% a year ago; Non-performing assets ended the quarter at 1.87% of total assets. Non-performing loans ended the quarter at 2.16% of total loans. Both were consistent with year-end 2008 levels; Deposits increased $204 million during the quarter, an increase of 3% on a sequential quarter basis, and includes $167 million remaining from the FDIC assisted Bank of Clark County deposit assumption in January 2009; Mortgage banking revenue was $4.1 million based on significant refinancing activity. Closed loan volume was $192 million, up 172% from $70 million in fourth quarter of 2008; Included in mortgage banking revenue was a $1.4 million decline in the value of the mortgage servicing right (MSR) asset; A loss on other real estate owned of $2.3 million was recognized; Net interest margin, on a tax equivalent basis, increased 5 basis points during the quarter to 4.07%; The cost of interest bearing deposits for the first quarter was 1.82%, a decrease of 33 basis points from the fourth quarter of 2008. The cost of total deposits was 1.48% for the first quarter, and Total risk based capital of 14.32%, up from 11.15% a year ago. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 2 of 17 By continuing to aggressively reduce exposure within our residential development portfolio, we are beginning to see light at the end of the tunnel, said Ray Davis, president and CEO of Umpqua Holdings Corporation. Our total risk-based capital ratio is in excess of 14.3%, tangible common equity is above 6.4%, liquidity is in excess of $2.2 billion, and our non-performing assets are well under our peer banks average. As a result, we remain confident that Umpqua will bounce back strong and well positioned to take advantage of opportunities within our footprint, when the economy recovers. Credit quality Non-performing assets were $164.2 million, or 1.87% of total assets, as of March 31, 2009, compared to $161.3 million, or 1.88% of total assets as of December 31, 2008. Of this amount, $13.8 million represented loans past due greater than 90 days and still accruing interest, $117.6 million represented non-accrual loans, and $32.8 million was other real estate owned (OREO). Total net charge-offs were $55.2 million in the first quarter of 2009, which represented 3.65% of average loans on an annualized basis. Prior to the second quarter of 2008, the Company recognized the charge-off of an impairment reserve when the loan was resolved, sold, or foreclosed/transferred to other real estate owned. Starting in the second quarter of 2008, the Company accelerated the charge-off of the impairment reserve to the period when it arises for collateral dependent loans. Therefore, the non-accrual loans of $117.6 million as of March 31, 2009 have been written-down to their estimated net realizable value, based on disposition value, and are expected to be resolved over the coming quarters at those levels, absent further declines in market prices. The provision for loan losses for the first quarter of 2009 was $51.4 million. The allowance for credit losses was 1.53% of total loans as of March 31, 2009, compared to 1.58% of total loans as of December 31, 2008 and 1.45% of total loans as of March 31, 2008. Second quarter 2009 credit quality guidance Over the following pages, we provide detail on many aspects of the residential development loan portfolio, non-performing assets by region, and loans past due 30-89 days. The Company expects the second quarter 2009 provision for loan losses and net charge-offs will be significantly reduced from the first quarter, and non-performing assets will remain at or about current levels. The majority of these amounts will be related to residential development loans as that segment of the portfolio winds down. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 3 of 17 Additional detail on credit quality, trends, residential development and non-performing assets For the past two years, the Company has been aggressively resolving problems arising from the current economic downturn. The following is a recap of the Companys credit quality trends since the start of 2007, noting the accelerated charge-off of impairment reserves, discussed above, was implemented in the second quarter of 2008: Credit quality trends (Dollars in thousands) Ending Change in ratio of Provision Net specific Allowance non-performing for charge-offs impairment for credit loss 30-89 days assets to loan loss (recoveries) reserve to loans % past due % total assets Q1 2007 $83 $(90) $857 1.14 % 0.17 % 0.06 % Q2 2007 3,413 31 5,088 1.17 % 0.56 % 0.41 % Q3 2007 20,420 865 16,244 1.47 % 0.99 % 0.37 % Q4 2007 17,814 21,188 9,893 1.42 % 0.64 % 0.22 % Q1 2008 15,132 13,476 13,281 1.45 % 1.13 % (0.12) % Q2 2008 25,137 37,976 1.22 % 0.31 % 0.19 % Q3 2008 35,454 15,193 1.54 % 1.16 % 0.41 % Q4 2008 31,955 30,072 1.58 % 0.96 % 0.22 % Q1 2009 51,400 55,179 1.53 % 1.47 % * (0.01) % Total 200,808 173,890 * See additional comments for loans past due 30-89 days on page 6 of this release. As presented in the table above, the cumulative charge-off rate since the beginning of 2007 was $173.9 million, or 3.24%, of beginning loans as calculated in the table below: Cumulative charge-off rate (Dollars in thousands) Cumulative net charge-offs since 1/1/07 $ Gross loan balance, 12/31/06 $ Cumulative charge-off rate since 1/1/07 3.24% Total construction loans as of March 31, 2009 decreased 5% from December 31, 2008, and decreased 23% from March 31, 2008. Within the construction loan portfolio, the residential development loan segment is $329 million, or 5% of the total loan portfolio. Of this amount, $80 million represent non-performing loans, and $249 million represent performing loans, which are 4% of the total loan portfolio. This segment has decreased $253 million, or 44%, from March 31, 2008. The remaining $532 million in construction loans are commercial construction projects. These commercial construction loans are uniquely different from the residential development loans and are performing with only $2.1 million, or 0.40%, in loans past due 30-89 days. Total non-performing assets related to commercial construction loans were $16.3 million at March 31, 2009, down 9% from $17.8 million at December 31, 2008. All non-accrual loans were written down to their estimated net realizable values at quarter end. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 4 of 17 The following is a geographic distribution of the residential development portfolio as of March 31, 2009, December 31, 2008 and March 31, 2008: Residential development loans (Dollars in thousands) Non- Accrual % change performing status Balance Balance Balance from loans loans 3/31/08 12/31/08 3/31/09 3/31/08 3/31/09 3/31/09 Northwest Oregon $201,368 $134,506 $120,460 (40)% $8,689 $111,771 Central Oregon 56,346 31,186 20,951 (63)% 12,415 8,536 Southern Oregon 48,220 33,850 29,738 (38)% 8,246 21,492 Washington 42,519 27,531 26,514 (38)% 216 26,298 Greater Sacramento 146,140 109,181 92,744 (37)% 37,264 55,480 Northern California 87,424 47,905 38,266 (56)% 13,271 24,995 Total $582,017 $384,159 $328,673 (44)% $80,101 $248,572 % of total loan portfolio 10% 6% 5% 4% Quarter change $ $(92,188) $(71,158) $(55,486) Quarter change % (14)% (16)% (14)% The following is a stratification by size and region of the remaining residential development loans still on accrual status (excludes non-performing loans) as of March 31, 2009: Residential development loans  stratification of remaining accrual basis loans by region by size of loan (Dollars in thousands) $ 250k $1 million $3 million $5 million $250k to to to to $10 million and less $1 million $3 million $5 million $10 million and greater Total Northwest Oregon $3,434 $16,424 $28,374 $16,479 $47,060 $ $111,771 Central Oregon 1,705 3,285 3,546 8,536 Southern Oregon 2,778 10,218 8,496 21,492 Washington 3,093 5,082 12,772 5,351 26,298 Greater Sacramento 4,245 8,985 10,115 3,435 11,497 17,203 55,480 Northern California 2,780 9,463 12,752 24,995 Total $14,942 $51,468 $68,365 $32,686 $63,908 $17,203 $248,572 % of Total 6% 21% 28% 13% 26% 7% 100% Only 33% of the remaining portfolio is comprised of loans greater than $5 million, with 55% representing loans with balances less than $3 million. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 5 of 17 The following is a distribution of non-performing assets by type and by region as of March 31, 2009: Non-performing asset balances by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Loans 90 days past due: Residential development $659 $195 $2,259 $ $6,718 $ $9,831 Commercial construction Commercial real estate Commercial 602 37 30 669 Other 3,202 78 3,280 Total 90 days past due $3,861 $797 $2,259 $ $6,833 $30 $13,780 Non-accrual loans: Residential development $8,030 $12,220 $5,987 $216 $30,547 $13,270 $70,270 Commercial construction 629 14,735 367 15,731 Commercial real estate 5,785 1,767 1,175 170 3,709 12,177 24,783 Commercial 337 3,396 244 52 2,828 6,857 Other Total non-accrual loans $14,152 $17,383 $7,406 $1,015 $49,043 $28,642 $117,641 Total non-performing loans $18,013 $18,180 $9,665 $1,015 $55,876 $28,672 $131,421 Other real estate owned: Residential development $3,247 $13,083 $2,530 $1,876 $7,330 $ $28,066 Commercial construction 520 520 Commercial real estate 324 381 1,700 2,405 Commercial 750 293 1,043 Other 520 212 732 Total OREO $5,037 $13,083 $2,854 $2,257 $9,242 $293 $32,766 Total non-performing assets $23,050 $31,263 $12,519 $3,272 $65,118 $28,965 $164,187 % of total 14% 19% 8% 2% 40% 18% 100% The Company has aggressively charged-down impaired assets to their disposition values, and expects to resolve these assets over the next few quarters. As of March 31, 2009, the non-performing assets of $164.2 million have been written down by 37%, or $95.9 million, from their original balance of $260.1 million. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 6 of 17 The following is a distribution of loans past due 30-89 days by loan type by region as of March 31, 2009: Loans past due 30-89 days by category by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Loans 30-89 days past due: Residential development $1,086 $1,340 $4,464 $4,720 $4,239 $1,891 $17,740 Commercial construction 2,120 2,120 Commercial real estate 491 3,171 2,184 2,881 963 7,007 16,697 Commercial 5,053 5,427 324 32,332 1,698 4,612 49,446 Other 3,021 675 3,696 Total 30-89 days past due $9,651 $12,058 $6,972 $39,933 $7,575 $13,510 $89,699 Within the 30-89 day past due category, the commercial total of $49.4 million includes two loans in the Washington region representing $32 million of the balance. We expect these two loans to be brought current in the second quarter of 2009. Net interest margin The Company reported a tax equivalent net interest margin of 4.07% for the first quarter of 2009, compared to 4.02% for the fourth quarter of 2008, and 3.98% for the first quarter of 2008. The increase in net interest margin from the fourth quarter of 2008 resulted primarily from our cost of interest bearing liabilities decreasing more than earning asset yields. Interest reversals on new non-accrual loans during the first quarter of 2009 were $1.0 million, or 5 basis points on the net interest margin. Excluding the reversals of interest, the net interest margin would have increased 10 basis points during the quarter. The cost of interest bearing deposits was 33 basis points lower than the fourth quarter of 2008. Mortgage banking revenue Mortgage interest rates decreased significantly in the first quarter of 2009, resulting in a significant increase in refinance activity within the market. The Company recognized $4.1 million in total mortgage banking revenue during the first quarter of 2009, on closed loan volume of $192 million, compared to losses of $408 thousand during the fourth quarter of 2008, on closed loan volume of $70 million. Included in mortgage banking revenue for the first quarter of 2009 was an MSR valuation impairment of $1.4 million, related to increased refinancing and higher future prepayment speed expectations. On March 31, 2009, the MSR asset was valued at 0.84% of the total serviced loan portfolio, compared to 0.86% at December 31, 2008. Gain on sale of investment securities During the first quarter of 2009, the Company recognized a net gain of $35 thousand on sale of investment securities. Included in this was a $2.1 million other-than-temporary impairment charge related to non-agency mortgage-backed securities in the held to maturity (HTM) classification, offset by gains on sale of investments of $2.2 million. At March 31, 2009, the HTM non-agency mortgage-backed security portfolio totaled $9.9 million, or 0.7% of the total investment portfolio. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 7 of 17 Fair value of junior subordinated debentures The Company recognized a gain on the fair value of junior subordinated debentures of $580 thousand during the first quarter of 2009. This fair value gain was based upon reductions in market interest rates, which will result in lower forecasted cash outflows in the future. The Company utilizes a pricing service along with internal models to determine the valuation of this liability. The majority of the gain relates to the $61.8 million of junior subordinated debentures issued in the third quarter of 2007, which carry interest rate spreads of 135 and 275 basis points over the 3 month LIBOR. As of March 31, 2009, the credit adjusted interest spread for potential new issuances was forecasted to be significantly higher. The difference between spreads represents the gain in fair value of the Companys junior subordinated debentures compared to potential new instruments in the market. This fair value adjustment will reverse and be recognized as a reduction in non-interest income over the remaining period to maturity of the related instrument. On March 31, 2009, the total par value of junior subordinated debentures carried at fair value was $134.0 million, and the fair value was $91.7 million. Non-interest expense Total non-interest expense for the first quarter of 2009 was $60.0 million, compared to $56.3 million for the fourth quarter of 2008, an increase of $3.6 million, or 6%. Included in non-interest expense are several categories which are either nonrecurring or outside of the control of the Company, including FDIC deposit insurance assessments, gain or loss on other real estate owned valuations, VISA litigation and non-recurring expenses such as merger costs and goodwill impairments. Excluding these non-controllable or non-recurring items, operating expenses totaled $54.8 million for the first quarter of 2009, compared to $53.4 million for the fourth quarter of 2008, an increase of $1.4 million, or 3%. This increase related to an increase of $1.6 million in variable expense related to our mortgage operation, which recognized an increase of $4.5 million in mortgage banking revenue during the quarter based on a 172% increase in closed loan volume of $192 million due to significant increases in mortgage refinancing activity. Total FDIC deposit insurance assessments during the first quarter of 2009 were $2.6 million, an increase of 92% over the fourth quarter of 2008, and 116% over the first quarter of 2008. This increase results from an industry wide increase in assessments as the FDIC is replenishing the deposit insurance fund. Balance sheet Total consolidated assets as of March 31, 2009 were $8.8 billion, compared to $8.4 billion a year ago. Total gross loans and leases, and deposits, were $6.1 billion and $6.8 billion, respectively, as of March 31, 2009, compared to $6.0 and $6.5 billion, respectively, as of March 31, 2008. Total loans declined $44 million during the first quarter of 2009. Total gross loan fundings during the first quarter of 2009 were $455 million, which were offset by payments received on previously funded loans of $444 million, and net charge-offs of $55 million, resulting in the overall decline of $44 million in loans during the first quarter. Total deposits increased $204 million, or 3%, during the first quarter. On January 16, 2009, the Federal Deposit Insurance Corporation (FDIC) placed the Bank of Clark County, Vancouver, Washington, into receivership. Umpqua Bank assumed the insured, non-brokered deposit balances from the FDIC, which as of March 31, 2009, totaled $167 million. Through this agreement, Umpqua Bank now operates two additional store locations in Vancouver, Wash. In addition, the FDIC is reimbursing Umpqua Bank for all overhead costs related to the acquired Bank of Clark County operations for 90 days following closing, while Umpqua Bank will pay the FDIC a minimal servicing fee per assumed deposit account. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 8 of 17 Excluding the Bank of Clark County deposit assumption, total deposits increased $37 million during the first quarter of 2009. This was the first time in four years that deposits increased in the first quarter, a time in which we typically experience seasonal declines in customer deposit balances. Other comprehensive income, which represents the unrealized gain on the investment portfolio, net of tax, increased 24% during the first quarter of 2009, to $17.5 million. This increase resulted from a decrease in market investment rates. The average yield on the investment portfolio was higher than market yields at March 31, 2009, resulting in the unrealized gain. Capital As of March 31, 2009, total shareholders equity was $1.5 billion, comprised of $203 million in preferred stock (par value of $214.2 million issued to the U.S. Treasury on November 14, 2008 and described below), and common stock of $1.3 billion. Book value per common share was $21.14, tangible book value per share was $8.57 and tangible common equity to assets was 6.42%. These measures decreased slightly during the first quarter of 2009 related primarily to the net loss during the quarter, and 13 basis points of the tangible common equity ratio decline related to the FDIC assisted Bank of Clark County deposit assumption. The Companys estimated total risk-based capital ratio as of March 31, 2009 is 14.32%, and has increased from 11.15% as of March 31, 2008. Our total risk-based capital level is in excess of the regulatory definition of well capitalized of 10.00%. This capital ratio as of March 31, 2009 is an estimate pending completion and filing of the Companys regulatory reports. Excluding the sale of preferred stock during the fourth quarter of 2008, the Companys total risk-based capital ratio as of March 31, 2009 would have been 11.40%, which increased from 11.15% as of March 31, 2008. On November 14, 2008, in exchange for an aggregate purchase price of $214.2 million, Umpqua Holdings Corporation issued and sold to the United States Department of the Treasury (U.S. Treasury) pursuant to the TARP Capital Purchase Program the following: (i) 214,181 shares of the Company's newly designated Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value per share, with a liquidation preference of $1,000 per share ($214,181,000 liquidation preference in the aggregate) and (ii) a warrant to purchase up to 2,221,795 shares of the Company's common stock, no par value per share, at an exercise price of $14.46 per share, subject to certain anti-dilution and other adjustments. The warrant may be exercised for up to ten years after it was issued. In connection with the issuance and sale of the Company's securities, the Company entered into a Letter Agreement including the Securities Purchase Agreement - Standard Terms, dated November 14, 2008, with the U.S. Treasury (the "Agreement"). The Agreement contains limitations on the payment of quarterly cash dividends on the Company's common stock in excess of $0.19 per share, and on the Company's ability to repurchase its common stock. The Agreement also grants registration rights to the holders of the Series A Preferred Stock, the Warrant and the common stock to be issued under the Warrant and subjects the Company to executive compensation limitations included in the Emergency Economic Stabilization Act of 2008. The Series A Preferred Stock bear cumulative dividends at a rate of 5% per annum for the first five years and 9% per annum thereafter, in each case, applied to the $1,000 per share liquidation preference, but will only be paid when, as and if declared by the Company's board of directors out of funds legally available therefore. The Series A Preferred Stock has no maturity date and ranks senior to our common stock (and on an equivalent basis with the Company's other authorized series of preferred stock, of which no shares are currently outstanding) with respect to the payment of dividends and distributions and amounts payable upon liquidation, dissolution and winding up of the Company. There were no repurchases of common stock during the first quarter of 2009. The total remaining available common shares authorized for repurchase is approximately 1.5 million as of March 31, 2009. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 9 of 17 Reclassification During the quarter, we reclassified other real estate owned (OREO) valuation gains/losses from non-interest income to non-interest expense. All prior period amounts have been reclassified accordingly, without adjustments to earnings or retained earnings. Visa related activity In March 2008, Visa completed its initial public offering. Umpqua Bank and certain other Visa member banks are shareholders in Visa. The Company holds shares of Visa Class B common stock that are, under certain conditions, convertible into Visa Class A common stock, which class of stock is publicly traded on the New York Stock Exchange. Following the initial public offering of Visas Class A common stock, the Company received $12.6 million in proceeds from the offering, as a mandatory partial redemption of 295,377 shares, reducing the Companys holdings from 764,036 shares to 468,659 shares of Class B common stock. Using proceeds from this offering, Visa established a $3.0 billion escrow account to cover the resolution of pending litigation and related claims. The partial redemption proceeds are reflected in non-interest income in the first quarter of 2008. In connection with Visas establishment of the litigation escrow account, the Company reversed a $5.2 million reserve in the first quarter of 2008, reflected as a reduction of non-interest expense. This reserve was created in the fourth quarter of 2007, pending completion of the Visa initial public offering, as a charge to non-interest expense. In October 2008, Visa announced that it had reached a settlement with Discover Card related to an antitrust lawsuit, and that it had established an additional reserve related to the settlement with Discover Card that has not already been funded into the escrow account. In connection with this settlement, the Company recorded, in the third quarter of 2008, a liability and corresponding expense of $2.1 million pre-tax, for its proportionate share of that liability. In December, this liability and expense was reversed when VISA deposited sufficient funds into the escrow account to cover the remaining amount of the settlement. The Company is not a party to the Visa litigation and its liability arises solely from the Banks membership interest in Visa. The deposit of funds into the escrow account in December has the effect of a repurchase of Class A common share equivalents from the Class B shareholders and further reduces the conversion ratio applicable to Class B common stock outstanding from 0.7143 per Class A share to 0.6296 per Class A share. The remaining unredeemed shares of Visa Class B common stock are restricted and may not be transferred until the later of (i) three years from the date of the initial public offering, or (ii) the period of time necessary to resolve the covered litigation. If the funds in the escrow account are insufficient to settle all the covered litigation, Visa may sell additional Class A shares, use the proceeds to settle litigation, and further reduce the conversion ratio. If funds remain in the escrow account after all litigation is settled, the Class B conversion ratio will be increased to reflect that surplus. As of March 31, 2009, the value of the Class A shares was $55.60 per share. The value of unredeemed Class A equivalent shares owned by the Company was $16.4 million as of March 31, 2009, and has not been reflected in the accompanying financial statements. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 10 of 17 About Umpqua Holdings Corporation Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial approach, innovative use of technology, and distinctive banking solutions. Umpqua Bank has 150 locations between Napa, Calif., and Bellevue, Wash., along the Oregon and Northern California Coast and in Central Oregon. Umpqua Holdings also owns a retail brokerage subsidiary Strand, Atkinson, Williams & York Inc., which has locations in Umpqua Bank stores and in dedicated offices in Oregon. Umpqua Bank's Private Client Services Division provides tailored financial services and products to individual customers. Umpqua Holdings Corporation is headquartered in Portland, Ore. For more information, visit www.umpquaholdingscorp.com . Umpqua Holdings Corporation will conduct a quarterly earnings conference call Thursday, April 16, 2009, at 10:00 a.m. PT (1:00 p.m. ET) during which the Company will discuss first quarter 2009 results and provide an update on recent activities. There will be a question-and-answer session following the presentation. Shareholders, analysts and other interested parties are invited to join the call by dialing 800-752-8363 a few minutes before 10:00 a.m. The conference ID is 93183923. Information to be discussed in the teleconference will be available on the Companys Website prior to the call at www.umpquaholdingscorp.com. A rebroadcast can be found approximately two hours after the conference call by dialing 800-642-1687 with the conference ID noted above, or by visiting the Companys Website. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to various risk factors, including those set forth from time to time in our filings with the SEC. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. In this press release we make forward-looking statements about our ability to improve financial performance when the economy stabilizes; expecting no additional material loss from existing non-accrual loans; projected provisions for loan losses, charge-off levels, and non-performing asset levels; projected performance of segments of the loan portfolio and expectations about the overall stability of segments other than residential development; and expectations about specific loans. Specific risks that could cause results to differ from the forward-looking statements are set forth in our filings with the SEC and include, without limitation, economic conditions that continue to deteriorate and a continued decline in the value of assets that impact recoveries of non-accrual loans, and migration of non-performing assets to the segments of the portfolio other than residential development. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 11 of 17 Umpqua Holdings Corporation Consolidated Statements of Income (Unaudited) Quarter Ended: Sequential Year over Quarter Year Dollars in thousands, except per share data Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 % Change % Change Interest income Loans and leases $88,173 $93,632 $104,152 (6 )% (15 )% Interest and dividends on investments: Taxable 14,371 11,253 9,329 28 % 54 % Exempt from federal income tax 1,800 1,653 1,679 9 % 7 % Dividends 36 78 (100 )% (100 )% Temporary investments 32 84 203 (62 )% (84 )% Total interest income 104,376 106,658 115,441 (2 )% (10 )% Interest expense Deposits 24,463 28,252 39,625 (13 )% (38 )% Repurchase agreements and fed funds purchased 184 262 749 (30 )% (75 )% Junior subordinated debentures 2,560 3,306 3,922 (23 )% (35 )% Term debt 1,756 1,794 1,125 (2 )% 56 % Total interest expense 28,963 33,614 45,421 (14 )% (36 )% Net interest income 75,413 73,044 70,020 3 % 8 % Provision for loan and lease losses 51,400 31,955 15,132 61 % 240 % Non-interest income Service charges 7,701 8,668 8,377 (11 )% (8 )% Brokerage fees 1,379 2,384 2,175 (42 )% (37 )% Mortgage banking revenue 4,070 (408 ) (1,870 ) nm nm Net (loss) gain on investment securities 35 (73 ) 3,901 nm (99 )% Gain on junior subordinated debentures carried at fair value 580 8,751 1,642 (93 )% (65 )% Proceeds from VISA mandatory redemption 12,633 nm (100 )% Other income 1,752 1,559 2,736 12 % (36 )% Total non-interest income 15,517 20,881 29,594 (26 )% (48 )% Non-interest expense Salaries and benefits 31,073 29,557 28,244 5 % 10 % Occupancy and equipment 9,621 9,442 9,116 2 % 6 % Intangible amortization 1,362 1,438 1,491 (5 )% (9 )% FDIC assessments 2,625 1,368 1,215 92 % 116 % Other 12,771 12,944 11,993 (1 )% 6 % Net loss on other real estate owned 2,299 2,658 611 (14 )% 276 % Visa litigation (2,085 ) (5,183 ) (100 )% (100 )% Goodwill impairment 982 (100 )% nm Merger related expenses 200 nm nm Total non-interest expense 59,951 56,304 47,487 6 % 26 % Income (loss) before provision for income taxes (20,421 ) 5,666 36,995 (460 )% (155 )% Provision (benefit) for income tax (9,781 ) 1,836 12,324 (633 )% (179 )% Net income (loss) $(10,640 ) $3,830 $24,671 (378 )% (143 )% Preferred stock dividend - undeclared 3,191 1,620 97 % nm Net earnings (loss) applicable to common shareholders $(13,831 ) $2,210 $24,671 (726 )% (156 )% Weighted average shares outstanding 60,175,868 60,134,062 60,028,839 0 % 0 % Weighted average diluted shares outstanding 60,175,868 60,503,643 60,377,224 (1 )% 0 % Earnings (loss) per common share  Basic $(0.23 ) $0.04 $0.41 nm nm Earnings (loss) per common share  Diluted $(0.23 ) $0.04 $0.41 nm nm Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 12 of 17 nm not meaningful Umpqua Holdings Corporation Consolidated Balance Sheets (Unaudited) Sequential Year over Quarter Year Dollars in thousands, except per share data Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 % Change % Change Assets: Cash and due from banks $136,035 $148,064 $173,472 (8 )% (22 )% Temporary investments 70,565 56,612 19,707 25 % 258 % Investment securities: Trading 1,485 1,987 2,379 (25 )% (38 )% Available for sale 1,435,293 1,238,712 1,068,914 16 % 34 % Held to maturity 13,783 15,812 5,266 (13 )% 162 % Loans held for sale 34,013 22,355 39,623 52 % (14 )% Loans and leases 6,087,172 6,131,374 6,044,956 (1 )% 1 % Less: Allowance for loan and lease losses (92,086 ) (95,865 ) (86,560 ) (4 )% 6 % Loans and leases, net 5,995,086 6,035,509 5,958,396 (1 )% 1 % Restricted equity securities 16,491 16,491 15,269 0 % 8 % Premises and equipment, net 103,712 104,694 104,505 (1 )% (1 )% Mortgage servicing rights, net 8,732 8,205 8,640 6 % 1 % Goodwill and other intangibles 756,468 757,833 763,275 0 % (1 )% Other real estate owned 32,766 27,898 13,348 17 % 145 % Other assets 182,713 163,378 183,098 12 % 0 % Total assets $8,787,142 $8,597,550 $8,355,892 2 % 5 % Liabilities: Deposits $6,792,534 $6,588,935 $6,513,238 3 % 4 % Securities sold under agreements to repurchase 50,274 47,588 38,296 6 % 31 % Fed funds purchased 55,000 0 % (100 )% Term debt 206,458 206,531 173,853 0 % 19 % Junior subordinated debentures, at fair value 91,682 92,520 129,803 (1 )% (29 )% Junior subordinated debentures, at amortized cost 103,430 103,655 104,413 0 % (1 )% Other liabilities 68,311 71,313 84,499 (4 )% (19 )% Total liabilities 7,312,689 7,110,542 7,099,102 3 % 3 % Shareholders' equity: Preferred stock 202,692 202,178 0 % nm Common stock 1,006,199 1,005,820 989,764 0 % 2 % Retained earnings 248,056 264,938 264,767 (6 )% (6 )% Accumulated other comprehensive income 17,506 14,072 2,259 24 % 675 % Total shareholders' equity 1,474,453 1,487,008 1,256,790 (1 )% 17 % Total liabilities and shareholders' equity $8,787,142 $8,597,550 $8,355,892 2 % 5 % Common shares outstanding at period end 60,198,057 60,146,400 60,059,908 0 % 0 % Book value per common share $21.13 $21.36 $20.93 (1 )% 1 % Tangible book value per common share $8.56 $8.76 $8.22 (2 )% 4 % Tangible equity - common $515,293 $526,997 $493,515 (2 )% 4 % Tangible common equity to tangible assets 6.42 % 6.72 % 6.50 % Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 13 of 17 nm not meaningful Umpqua Holdings Corporation Deposits by Type/Core Deposits (Unaudited) Sequential Year over Dollars in thousands Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 Quarter Year Amount Mix Amount Mix Amount Mix % Change % Change Demand, non interest-bearing $1,292,512 19% $1,254,079 19% $1,260,756 19% 3% 3% Demand, interest-bearing 2,902,691 43% 2,810,935 43% 2,950,827 46% 3% (2)% Savings 295,895 4% 277,154 4% 341,173 5% 7% (13)% Time 2,301,436 34% 2,246,767 34% 1,960,482 30% 2% 17% Total Deposits $6,792,534 100% $6,588,935 100% $6,513,238 100% 3% 4% Total Core deposits-ending (1) $5,490,094 81% $5,356,670 81% $5,347,970 82% 2% 3% Total Core deposits-average (1) $5,471,590 $5,356,987 $5,371,398 2% 2% Number of open accounts: Demand, non interest-bearing 150,191 147,395 140,335 2% 7% Demand, interest-bearing 61,133 59,938 62,541 2% (2)% Savings 70,966 69,661 70,705 2% 0% Time 33,654 33,023 35,522 2% (5)% Total 315,944 310,017 309,103 2% 2% Average balance per account: Demand, non interest-bearing $8.6 $8.5 $9.0 Demand, interest-bearing 47.5 46.9 47.2 Savings 4.2 4.0 4.8 Time 68.4 68.0 55.2 Total 21.5 21.3 21.1 (1) Core deposits are defined as total deposits less time deposits greater than $100,000. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 14 of 17 Umpqua Holdings Corporation Loan Portfolio (Unaudited) Sequential Year over Dollars in thousands Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 Quarter Year Loans and leases by class: Amount Mix Amount Mix Amount Mix % Change % Change Commercial real estate $3,268,762 54 % $3,257,796 53 % $3,104,288 51 % 0 % 5 % Residential real estate 431,592 7 % 435,287 7 % 371,565 6 % (1 )% 16 % Construction 860,389 14 % 909,532 15 % 1,111,931 18 % (5 )% (23 )% Total real estate 4,560,743 75 % 4,602,615 75 % 4,587,784 75 % (1 )% (1 )% Commercial 1,458,792 24 % 1,460,909 24 % 1,380,860 23 % 0 % 6 % Leases 39,953 1 % 40,155 1 % 40,968 1 % (1 )% (2 )% Installment and other 38,360 1 % 39,145 1 % 46,585 1 % (2 )% (18 )% Deferred loan fees, net (10,676 ) 0 % (11,450 ) 0 % (11,241 ) 0 % (7 )% (5 )% Total loans and leases $6,087,172 100 % $6,131,374 100 % $6,044,956 100 % (1 )% 1 % Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 15 of 17 Umpqua Holdings Corporation Credit Quality (Unaudited) Sequential Year over Quarter Ended Quarter Year Dollars in thousands Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 % Change % Change Allowance for credit losses: Balance beginning of period $ $ $ Provision for loan and lease losses 51,400 31,955 15,132 61 % 240 % Charge-offs (55,722 ) (31,222 ) (13,970 ) 78 % 299 % Less: Recoveries 543 1,150 494 (53 )% 10 % Net charge-offs (55,179 ) (30,072 ) (13,476 ) 83 % 309 % Total Allowance for loan and lease losses 92,086 95,865 86,560 (4 )% 6 % Reserve for unfunded commitments 935 983 1,141 Total Allowance for credit losses $93,021 $96,848 $87,701 (4 )% 6 % Net charge-offs to average loans and leases (annualized) 3.65 % 1.94 % 0.89 % Recoveries to gross charge-offs 1 % 4 % 4 % Allowance for credit losses to loans and leases 1.53 % 1.58 % 1.45 % Nonperforming assets: Loans on non-accrual status $ $ $ (8 )% 64 % Loans past due 90+ days & accruing 13,780 5,452 3,327 153 % 314 % Total nonperforming loans 131,421 133,366 74,991 (1 )% 75 % Other real estate owned (1) 32,766 27,898 13,348 17 % 145 % Total nonperforming assets $164,187 $161,264 $88,339 2 % 86 % Nonperforming loans to total loans and leases 2.16 % 2.18 % 1.24 % Nonperforming assets to total assets 1.87 % 1.88 % 1.06 % Past due 30-89 days $ $ $ 52 % 31 % Past due 30-89 days to total loans and leases 1.47 % 0.96 % 1.13 % (1) Other real estate owned for 3/31/09 and 12/31/08 includes $8.9 million and $10.0 million, respectively, of real estate legally sold, but for lack of initial investment of the purchaser, not accounted for as a sale, and therefore continues to be reported as other real estate owned. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 16 of 17 Umpqua Holdings Corporation Selected Ratios (Unaudited) Sequential Year over Quarter Ended: Quarter Year Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 Change Change Net Interest Spread: Yield on loans and leases 5.79 % 6.03 % 6.89 % (0.24 ) (1.10 ) Yield on taxable investments 4.83 % 4.88 % 4.29 % (0.05 ) 0.54 Yield on tax-exempt investments (1) 5.79 % 5.81 % 5.55 % (0.02 ) 0.24 Yield on temporary investments 0.24 % 0.82 % 3.18 % (0.58 ) (2.94 ) Total yield on earning assets (1) 5.61 % 5.85 % 6.53 % (0.24 ) (0.92 ) Cost of interest bearing deposits 1.82 % 2.15 % 3.03 % (0.33 ) (1.21 ) Cost of securities sold under agreements to repurchase and fed funds purchased 1.26 % 1.36 % 3.09 % (0.10 ) (1.83 ) Cost of term debt 3.45 % 3.45 % 4.07 % 0.00 (0.62 ) Cost of junior subordinated debentures 5.30 % 6.42 % 6.68 % (1.12 ) (1.38 ) Total cost of interest bearing liabilities 1.99 % 2.34 % 3.21 % (0.35 ) (1.22 ) Net interest spread (1) 3.62 % 3.51 % 3.32 % 0.11 0.30 Net interest margin  Consolidated (1) 4.07 % 4.02 % 3.98 % 0.05 0.09 Net interest margin  Bank (1) 4.20 % 4.20 % 4.19 % 0.00 0.01 Return on average assets (0.64 )% 0.10 % 1.20 % (0.74 ) (1.84 ) Return on average tangible assets (0.71 )% 0.11 % 1.32 % (0.82 ) (2.03 ) Return on average common equity (4.35 )% 0.70 % 7.94 % (5.05 ) (12.29 ) Return on average tangible common equity (10.55 )% 1.75 % 20.44 % (12.30 ) (30.99 ) Efficiency ratio  Consolidated 65.32 % 59.46 % 47.32 % 5.86 18.00 Efficiency ratio  Bank 62.41 % 60.84 % 45.05 % 1.57 17.36 (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. Umpqua Holdings Corporation Announces First Quarter 2009 Results April 16, 2009 Page 17 of 17 Umpqua Holdings Corporation Average Balances (Unaudited) Sequential Year over Quarter Ended: Quarter Year Dollars in thousands Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 % Change % Change Temporary investments $52,063 $40,961 $25,685 27 % 103 % Investment securities, taxable 1,188,859 924,722 876,813 29 % 36 % Investment securities, tax-exempt 183,581 167,127 173,749 10 % 6 % Loans held for sale 44,226 14,900 19,278 197 % 129 % Loans and leases 6,135,710 6,158,620 6,063,088 0 % 1 % Total earning assets 7,604,439 7,306,330 7,158,613 4 % 6 % Goodwill & other intangibles 757,055 759,424 763,989 0 % (1 )% Total assets 8,713,845 8,425,353 8,287,643 3 % 5 % Non interest bearing demand deposits 1,251,971 1,254,846 1,250,628 0 % 0 % Interest bearing deposits 5,450,614 5,235,651 5,254,826 4 % 4 % Total deposits 6,702,585 6,490,497 6,505,454 3 % 3 % Interest bearing liabilities 5,911,972 5,723,779 5,699,639 3 % 4 % Shareholders equity - common 1,288,744 1,262,566 1,249,391 2 % 3 % Tangible common equity 531,689 503,142 485,402 6 % 10 % Umpqua Holdings Corporation Mortgage Banking Activity (unaudited) Sequential Year over Quarter Ended: Quarter Year Dollars in thousands Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 % Change % Change Mortgage Servicing Rights (MSR): Mortgage loans serviced for others $1,038,715 $955,494 $866,652 9 % 20 % MSR Asset, at fair value $8,732 $8,205 $8,640 6 % 1 % MSR as % of serviced portfolio 0.84 % 0.86 % 1.00 % Mortgage Banking Revenue: Origination and sale $4,857 $1,987 $1,852 144 % 162 % Servicing 654 633 600 3 % 9 % Change in fair value of MSR asset (1,441 ) (3,028 ) (1,924 ) (52 )% (25 )% Change in fair value of MSR hedge (2,398 ) 0 % (100 )% Total Mortgage Banking Revenue $4,070 $(408 ) $(1,870 ) nm nm Closed loan volume $191,713 $70,430 $80,940 172 % 137 % nm not meaningful # # #
